 Case 14-44392     Doc 409     Filed 05/09/19 Entered 05/10/19 08:42:52         Desc Main
                                Document       Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                   )             BK No.:      14-44392
Riaz A. Gondal and Shagufta S. Gondal    )
                                         )             Chapter: 7
                                         )
                                                       Honorable Jack Schmetterer
                                         )
                                         )
              Debtor(s)                  )

                    ORDER DENYING MOTION TO COMPEL (DKT 405)

       IT IS HEREBY ORDERED that the motion is DENIED without prejudice for reasons stated
from the bench.




                                                    Enter:


                                                             Honorable Jack B. Schmetterer
Dated: May 09, 2019                                          United States Bankruptcy Judge
